MEMORANDUM **
Oscar Hernandez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ decision dismissing his appeal from an Immigration Judge’s (“IJ”) decision denying his motion to continue and ordering him removed. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to continue. Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir.2008). We deny the petition for review.
The IJ did not abuse his discretion in denying Hernandez’s request for a continuance where the IJ had previously granted several continuances and correctly concluded that petitioner’s 1998 conviction barred him from any form of relief. See Sandoval-Luna, 526 F.3d at 1247.
We may not consider the documents attached to petitioner’s opening brief. See 8 U.S.C. § 1252(b)(4)(A).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.